Citation Nr: 0722230	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for spine 
disability characterized as lumbago, for the period from June 
17, 2004, to August 6, 2006.

2.  Entitlement to a rating in excess of 40 percent for spine 
disability characterized as lumbago, from August 7, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1941 to 
November 1945.

This appeal to the Board of Veterans' Appeals (Board) from 
various rating decision of the RO.  In an October 2004 rating 
decision, the RO continued the 20 percent rating for service-
connected spine disability characterized as lumbago.  The 
veteran filed a notice of disagreement (NOD) in October 2004, 
and the RO issued a statement of the case (SOC) in January 
2005.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in March 2005.

In a December 2006 rating decision, the RO assigned a 40 
percent rating for the veteran's service-connected lumbago, 
effective August 7, 2006.

Also in December 2006, the RO denied the veteran service 
connection for Paget's disease.

In January 2007, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In June 2007, the undersigned Veterans Law Judge granted the 
motion of the veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006). 

While the RO has assigned a higher rating of 40 percent for 
lumbar spine disability from August 7, 2006, as higher 
ratings are available before and after that date, and the 
appellant is presumed to be seeking the maximum available 
benefit, the Board has recharacterized the appeal as 
encompassing the two claims set forth on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993). 

For the reasons set forth below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

In a December 2006 rating decision, the RO denied the veteran 
service connection for Paget's disease.  Although the veteran 
has not filed a NOD with the December 2006 denial, the time 
period for doing so has not expired.  

During the January 2007 Board hearing, the veteran provided 
testimony regarding the issue of service connection for 
Paget's disease, arguing that his Paget's disease affects the 
entire spine.  Significantly, on August 2006 VA examination, 
the VA physician stated that the veteran's Paget's disease 
and service-connected lumbago were anatomically intertwined 
and it was not possible to estimate the degree of disability 
attributable to each condition.  

In view of the foregoing, the Board finds that the record 
raises questions as to the appropriate characterization of 
the service-connected disability; i.e., whether the 
disability affects more than solely the veteran's lumbar 
spine, and whether evaluation of the disability under any 
other diagnostic code(s) is appropriate.  Accordingly, the 
Board finds that the matter of service connection for Paget's 
disease inextricably intertwined with the claims for increase 
currently on appeal.   See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  

As noted above, the RO has already considered and denied the 
claim for service connection for Paget's disease.  However, 
because the RO returned the claims file to the Board prior to 
the expiration of the one-year period for initiating an 
appeal on the intertwined claim, Board consideration of the 
claims for increased ratings, at this juncture, would be 
premature.  Hence, a remand of these matters is warranted.  

The Board also finds that additional development on the 
claims for increase currently on appeal is needed.  In this 
regard, the RO should obtain all outstanding VA medical 
records.  The veteran has received treatment from the VA 
Medical Center (VAMC) in Tucson, Arizona.  The veteran 
asserted during his January 2007 Board hearing that there 
were insufficient records prior to August 2006 to decide his 
claim for an increased rating for lumbago.  The claims file 
currently includes outpatient treatment records from this 
VAMC dated up to October 2006.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Although the 
claims file includes records up to October 2006, because the 
veteran suggests that the claims file might not include all 
his pertinent VA treatment records, the RO must obtain all 
outstanding pertinent medical records from the Tucson VAMC 
prior to August 2006 and since October 2006, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requesting records from Federal facilities.

Further, the RO should, through notice compliant with the 
Veterans Claims Assistance Act of 2000 (VCAA), give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claims for increased ratings, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the veteran furnish all 
pertinent evidence in his possession (of which he was not 
previously notified).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action warranted by the VCAA (to include arranging for 
further examination of the veteran, if warranted) prior to 
adjudicating the claims for increase.  The RO's adjudication 
of the claims should include consideration of whether 
evaluation of the disability under any other diagnostic 
code(s) is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Tucson 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's spine, prior to August 2006 and 
from October 2006 to the present.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claims for 
increase on appeal.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4. The RO should allow the veteran full 
opportunity to file a NOD with the 
December 2006 denial of service connection 
for Paget's disease.  If the veteran files 
a timely NOD, the RO should issue to the 
veteran an SOC addressing the claim for 
service connection for Paget's disease.  
Along with the SOC, the RO must furnish to 
the veteran a VA Form 9 (Appeal to Board 
of Veterans' Appeals), and afford him the 
applicable time period for perfecting an 
appeal as to the pertinent issue.  

The veteran and his representative are 
hereby reminded that appellate 
consideration of the claim for service 
connection for Paget's disease may be 
obtained only if a timely appeal is 
perfected.  If the veteran desires to 
appeal this matter, he should do so as 
soon as possible to avoid any unnecessary 
delays in connection with the appeal. 

5.  After completing the requested 
actions, and any additional notification 
or development deemed warranted (to 
include further examination of the 
veteran, if appropriate), the RO should 
adjudicate the claims for increased  in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claims should include consideration of the 
applicability of other diagnostic code(s) 
or provisions for evaluating disability of 
the spine.

6.  If any benefit(s) sought for which an 
appeal has been timely perfected remain(s) 
denied, the RO must furnish to the veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

If the claim for service connection for 
Paget's disease continues to be denied, 
the RO should retain the claims file until 
the veteran timely perfects an appeal on 
this matter, or the time period for doing 
so expires, whichever occurs first.

7.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

